Citation Nr: 1750530	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. D. Hawkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

Competent evidence indicates a hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there       is no requirement that all the evidence submitted by the appellant or obtained on    his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the current medical evidence shows that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2017). Specifically, on VA examination in July 2012, audiometric testing showed the puretone thresholds in decibels at the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 5, 15, 55, 60 and 70, and 10, 15, 65, 70, and 80 in the left ear. Thus, the first criterion for establishing service connection for hearing loss, a current disability, has been met.

The question becomes whether this condition is related to service.  The Veteran asserts his hearing loss is the result of noise exposure from his in-service work as        a construction equipment repairer, an engineering job responsible for the building   and maintaining of roads. His exposure to noise is conceded. His service treatment records do not show any complaints, treatment, or diagnosis of hearing loss during service.  Of significance, the Veteran underwent a separation exam in March 1972 which yielded unremarkable results, including audiological testing within normal limits.  Thus, competent evidence linking the current condition to service is needed     to establish service connection. On this question, there are opinions in favor of and against the claim. 

On VA examination in July 2012, the VA examiner opined that it was less likely    than not that the Veteran's hearing loss was due to military noise exposure, because   
a review of the service treatment records in the claims file indicated hearing sensitivity within normal limits during military service.    

In March 2017, the Veteran submitted a medical statement from a private audiologist who reported that he is familiar with the Veteran's history and knows of no other risk factors which may have precipitated his current hearing loss condition.  The letter highlighted the Veteran's service in the heavy equipment repair unit during his time    in Vietnam. The audiologist opined that it is more likely as not the Veteran's hearing loss is a direct result of his exposure to high noise levels during his military service.  

Upon review of the record, the Board notes there are probative medical opinions both in favor of and against the claim. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran    shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, the Board is of the opinion that this point has been attained.  As such, after resolving all doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted. 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


